Exhibit 10.24
WEC ENERGY GROUP, INC.
TERMS and CONDITIONS GOVERNING
DIRECTOR RESTRICTED STOCK AWARD
EFFECTIVE JAN. 2016



WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its stockholders for its directors to increase their stock
ownership in the Company in order that they will thus have a greater incentive
to direct the Company’s affairs in such a way that its shares may become more
valuable; and
WHEREAS, the Director serves the Company or one of its subsidiaries as director
(“Covered Service”);
NOW, THEREFORE, in consideration of these premises and the services to be
performed by the Director, the Company grants this restricted stock award to the
Director on the following terms and conditions.
1.
DEFINED TERMS

All capitalized terms used in this award and not otherwise defined herein are
defined in the Plan.
2.
RESTRICTED STOCK GRANT

The Company grants to the Director a restricted stock award for the number
shares of common stock of the Company (the “Common Stock”) specified in the
notice of grant.
3.
VESTING OF GRANT

The restricted stock shall become vested upon the first to occur, if any, of the
following events:
(a)
The Director’s completion of three year(s) of Covered Service following the date
of grant.



(b)
The Director’s Covered Service ceases because of death or disability (which
shall mean such illness or injury as renders the Director unable to perform
Covered Service).



(b)
A Change of Control of the Company, as defined in paragraph 14 of the Plan,
while the Director is in Covered Service.



The period of time during which the shares covered by this restricted stock
award are forfeitable is referred to as the “Restricted Period.” If the
Director’s Covered Service terminates during the Restricted Period before the
shares have vested in accordance with the provisions of this award, such
restricted stock shall be forfeited to the Company on the date of such
termination, without any further obligation of the Company to the Director and
all rights of the Director with respect to such restricted stock shall
terminate; provided that the Committee may, in its discretion, vest the
restricted stock upon the Director’s termination of Covered Service.

1



--------------------------------------------------------------------------------

Exhibit 10.24
WEC ENERGY GROUP, INC.
TERMS and CONDITIONS GOVERNING
DIRECTOR RESTRICTED STOCK AWARD
EFFECTIVE JAN. 2016

4.
RIGHTS DURING RESTRICTED PERIOD; NON-TRANSFERABILITY

During the Restricted Period, the Director shall have the right to vote the
restricted stock; however, all cash dividends, stock dividends, stock rights or
other securities issued with respect to the restricted stock (collectively, the
“Proceeds”) shall be forfeitable and subject to the same restrictions as exist
regarding the original shares of restricted stock. All cash dividends paid
during the Restricted Period will be used to acquire additional restricted
shares. The restricted stock shall be nontransferable during the Restricted
Period, except by will or the laws of descent and distribution.
5.
CUSTODY

The restricted stock, along with any Proceeds, may be credited to Director in
book entry form and shall be held, by the Company or an agent for the Company
until the applicable restrictions have expired. If any certificates are issued
for shares of restricted stock during the Restricted Period, such certificates
shall bear an appropriate legend as determined by the Company referring to the
applicable terms, conditions and restrictions and the Director shall deliver a
signed, blank stock power to the Company relating thereto.
6.
PLAN GOVERNS

Notwithstanding anything in this award, the terms of this award shall be subject
to the terms of the Plan, a copy of which may be obtained by the Director from
the Secretary of the Company, and this award is subject to all interpretations,
amendments, rules and regulations established by the Committee from time to time
pursuant to the Plan.

2

